Citation Nr: 1706381	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  98-09 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a neck disorder, including as due to a qualifying chronic disability.

2.  Entitlement to service connection for a psychiatric disorder, including as due to a qualifying chronic disability.

3.  Entitlement to service connection for headaches, including as due to a qualifying chronic disability.

4.  Entitlement to service connection for otitis externa of the right ear.

5.  Entitlement to service connection for sinusitis.

6.  Entitlement to service connection for a right eye disability, to include chronic narrow angle glaucoma, senile cataracts, pinguecula, and dry eye.

7.  Entitlement to service connection for a right eye disability diagnosed as diabetic retinopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1968 to April 1970, from February 1971 to February 1974, and again from January 1991 to June 1991.  He also served on active duty for training (ACTDUTRA) and inactive duty for training (INACTDUTRA) in the National Guard from 1974 to 1992.  

This matter is before the Board of Veterans' Appeals (Board) on remand from a January 2009 Order of the United States Court of Appeals for Veterans Claims (Court).  In that Order, the Court granted a December 2008 Joint Motion of the Veteran and the Secretary of the Department of Veterans Affairs (the parties).  

Previously, this matter came before the Board on appeal from a March 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico (Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ, in relevant part, denied claims for service connection for a neck disability, a psychiatric disorder other than PTSD; headaches; otitis externa of the right ear; and for sinusitis.  The Veteran appealed that decision.

Also on appeal is a September 2013 rating decision that denied the Veteran's claim for service connection for a right eye disability.  The Veteran timely appealed that decision.

The Veteran has generally raised a claim of entitlement to service connection for a right eye disability, but holds multiple diagnoses.  The Board has rephrased the issues on the title page to better reflect the contentions and disposition of the diagnoses at this time.

The issues of entitlement to service connection for a right eye condition other than diabetic retinopathy, otitis externa of the right ear and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A neck condition did not manifest during service or within one year after discharge and is not otherwise attributable to service.

2.  An acquired psychiatric disability did not manifest during service, and psychosis was not manifest within one year after discharge from service.  An acquired psychiatric disability is not otherwise attributable to service.

3.  A headache disability did not manifest during service and is not otherwise attributable to service.

4.  Diabetic retinopathy of the right eye was caused by service-connected type II diabetes mellitus.
	





CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck condition have not been met.  38°U.S.C.A. §§ 1110, 1112, 1117, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

2.  The criteria for service connection for an acquired psychiatric disability have not been met.  38°U.S.C.A. §§ 1110, 1112, 1131, 1133 (West 2014); 38 C.F.R. §§ 3.303, 3.309 (2016).

3.  The criteria for service connection for a headache disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2016).

4.  The criteria for service connection for diabetic retinopathy have been met.  38 C.F.R. § 3.310(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letters in February 2001, September 2005, and March 2007.  The letters informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and what evidence the Veteran should provide.  The case has been subsequently adjudicated by the AOJ.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Thus, the Board concludes that the content and timing requirements of the duty to notify have been met.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records (STRs), post-service VA treatment records and lay statements of argument.  After a 2009 CAVC remand, the VA obtained relevant SSA records and requested the Veteran provide authorization for VA to obtain records from a private hospital.  See Letter to Veteran dated October 10, 2014.  Prior to the 2009 remand, the Veteran has also been afforded VA examinations for his claims regarding his neck condition and headaches.  In addition, upon remand, the Veteran was afforded a VA examination in relation to his acquired psychiatric disability claim in November 2014.  As discussed in more detail below, the VA assessments include a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale and consistent with the Board's factual determinations regarding onset of symptomatology.  As such, the Board finds that the VA examinations of record are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a right shoulder disability is ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection for right eye disability was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Service connection may also be established for a Persian Gulf veteran who exhibited objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  38 U.S.C.A. § 1117(a)(1); 38 C.F.R. § 3.317(a)(1).

A "Persian Gulf veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317.  A "qualifying chronic disability" includes: (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptoms illnesses: chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary of VA determines is medically unexplained chronic multi-symptom illness; and (C) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both "signs," in the medical sense, of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2), (5).

Compensation shall not be paid under 38 C.F.R. § 3.317 if: (1) the undiagnosed illness was not incurred during active service in the Southwest Asia theater of operations during the Persian Gulf War; or (2) the undiagnosed illness was caused by a supervening condition or event that occurred between your most recent departure from service in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) the illness is the result of willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Board acknowledges additional presumptive service connection for infectious diseases under 38 C.F.R. § 3.317(c), but finds that there is no lay or medical evidence that the Veteran has ever contracted the diseases listed under this provision.  Thus, the applicability of these provisions is not reasonably raised.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record as every item of evidence does not have the same probative value.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; ...

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and STRs, but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue, and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination).  See generally D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) the testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a benefits claim by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of the presence or absence of the claimed symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  VA has defined competent lay evidence as any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(1).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a layperson.  Id.  Further, competent medical evidence is defined as evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  38 C.F.R. § 3.159(a)(2).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  

Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Factual Summary

As addressed below, the documentary history first reflects treatment for the Veteran's claimed psychiatric, headache, neck and sinus disorders longer than several years after service separation.  Thus, the Veteran's claims are dependent, in part, on his report of persistent/recurrent symptoms of disability since service.  In order to weigh the probative value of the opinions obtained, or to determine whether the McLendon standards for requiring examination/opinion have been met (e.g., credible evidence of persistent/recurrent symptoms since service), the Board must first determine the credibility of the Veteran's assertions of disability onset to determine the proper factual basis supporting the opinions obtained and/or the need for further examination/opinion.  See Harris, 203 F.3d at 1350-51 (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim).  Cf. Reonal, 5 Vet. App. at 461 (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Veteran generally alleges the onset of all his disorders during periods of active military service.  However, there is no available, direct documentation in the STRs supporting his assertions.  With respect to his psychiatric disorder, he alleges the onset of psychiatric symptoms contemporaneous to his discharge from his first period of active service, including a hospitalization at Damas hospital after his return from Vietnam due to nightmares and screams.  However, on his Reports of Medical History dated October 1982, October 1986 and February 1990, the Veteran denied any psychiatric issues, including depression or excessive worry, trouble sleeping, and nervous trouble.  Similarly, upon his return from the Persian Gulf, the Veteran denied any nightmares, trouble sleeping, or recurring thoughts about his service.  See Southwest Asia Demonization/Redeployment Medical Evaluations dated March 27, 1991 and June 4, 1991.  An April 1991 Report of Medical History also included his denial of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.

Thus, the Veteran's reported history during both periods of service, as well as in between both periods of service, contradicts with his current recollection of chronic psychiatric symptoms since his first period of active service.

With respect to his headaches, the Veteran alleges chronic headaches since his first period of active service.  However, on his Report of Medical History upon discharge in February 1970, he specifically denied frequent or severe headaches.  Similarly, on military examinations in October 1982, February 1990, April 1991, he again denied frequent or severe headaches.  At a VA general medical examination in November 1997, the Veteran did not report headaches as part of the disorders first being manifested in service. Rather, in a section dealing with injury or disease occurred after the military, he reported severe headache episodes "since August 1997."

Thus, the Veteran's reported history during both periods of service, and in between these periods of service, contradicts with his current recollection of a chronic headache disorder since his first period of active service.  In fact, his earliest report in November 1997 described the onset in August 1997.

With respect to his neck disorder, the Veteran alleges treatment for a skin mass on the neck during his first period of service and chronic neck pain since in 1991 while doing gunshot fire.  He reports being treated with medications at sick call and having x-rays taken, but there is no documentation of such treatment.  On Reports of Medical History in February 1970, October 1982, October 1986, February 1990, April 1991, he denied joint pain, arthritis, rheumatism and or/ bursitis.

Thus, the Veteran's current recollections of chronic neck pain since 1991 are not consistent with his general denials of joint pain, arthritis, rheumatism and or/ bursitis just prior to his discharge in April 1991.

Overall, the Board finds that the Veteran's allegations of symptomatic manifestations of psychiatric symptoms, headaches and neck pain since either period of service are not credible.  As discussed above, the Veteran's claim of chronic headaches since the first period of service directly contradict his own reported history at the time of service discharge in 1970 and subsequent examinations in October 1982, February 1990 and April 1991.  This contradiction undermines the reliability and credibility his claim of chronic headaches since the first period of service.  The fact that he has stated the matters differently on a previous occasion tends to demonstrate either a failure of memory, or a lack of integrity, and in either event it weakens and impairs the value of his testimony."  See generally State v. Spadafore, 220 S.E.2d 655, 661 (W. Va. 1975) ("Generally, after a proper foundation has been laid, a witness may be impeached by evidence of his declarations or statements which are either inconsistent or contradictory to his testimony at trial).  See also Seng v. Holder, 584 F.3d 13, 19 (1st Cir.2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

Similarly, the Veteran current allegation of chronic psychiatric symptoms since the first period of discharge is not consistent with his general denials of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort in October 1982, October 1986, February 1990 and April 1991 as well as his denials of nightmares, trouble sleeping, or recurring thoughts about his service on his Demobilization/Redeployment Medical Evaluations dated March 27, 1991 and June 4, 1991.  With respect to chronic neck pain, while not specifically asked about the neck and/or cervical spine, his general denials of joint pain, arthritis, rheumatism and or/ bursitis just prior to his discharge in April 1991 is not consistent with chronic neck pain being manifest in service.

Thus, in addition to the lack of documentary evidence of such disorders being manifest in service, the Board finds that the credible lay evidence demonstrates that such disorders manifested at least several years after discharge from the second period of active service.  When reviewing the inconsistent and/or contradictory accounts as to symptom onset, the Board places greater probative weight to the Veteran's report of symptomatology on his reports of medical histories and various questionnaires during service as they were made contemporaneous in time to the time periods in question and made in the context of seeking appropriate evaluation for any existing disabilities.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence may have greater probative value than history provided by the Veteran). 

Thus, while the Veteran is competent to report treatment for neck pain with an x-ray in service and having symptomatic manifestations of his claimed disabilities in service, the Board finds that such allegations are not consistent with the overall evidentiary record and that, while actual corroboration of these events is not required, his assertions are not credible given review of the entire evidentiary record - including the Veteran's own written statements in service.  Thus, based on the entirety of the record, the Board finds that the Veteran's allegations of chronic psychiatric, headache and neck disorders since any period of active service is not credible.

Given the above, the ensuing analysis will focus on the remaining evidence of record.

Neck Condition

Service treatment records and post-service treatment records are silent for complaints, treatments, or manifestations of a neck condition.  On several occasions during service, the Veteran's neck was noted as clinically normal.  See Reports of Medical Examinations dated February 1968, April 1970, February 1971, April 1973, December 1973, October 1982, October 1986, February 1990, and April 1991.  In addition, as previously noted, the Veteran denied having painful joints.  See Reports of Medical History dated April 1970, October 1982, October 1986, February 1990, and April 1991.

At the November 1997 VA examination, the Veteran reported having neck pain since 1991.  He stated that, at that time, x-rays were negative.  The Veteran also reported that, in the past year, he did not seek treatment from a doctor, but rather treated his neck pain with over-the-counter medication.  Upon examination, the clinician diagnosed cervical paravertebral myositis and cervical spine degenerative joint disease.  The clinician did not provide an etiology or nexus.

The Veteran was afforded a second VA examination in June 2006.  At that time, the Veteran reported having neck pain since 1997, unrelated to any traumatic event.  He stated that the pain has been affecting him on an almost daily basis, from one to three hours per day.  The Veteran's prescriptions for pain gave him mild relief.  Upon examination, the clinician diagnosed cervical degenerative joint disease, and provided a negative nexus.  In so finding, the clinician stated that there was no evidence of any neck condition prior to 1991, when the Veteran was discharged from service.  Rather, the clinician attributed the Veteran's cervical degenerative joint disease to aging.

The Board finds that the probative evidence of record is against a finding that the Veteran's neck condition was manifest during service, that degenerative joint disease was manifest to a compensable degree within one year following discharge, or that the Veteran's neck disability is in any way etiologically related to his period of service.  The most probative evidence of record is the 2006 VA examination.  Again, the probative value of a medical opinion primarily comes from its reasoning and the qualifications of the person providing the opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The 2006 VA examiner considered the Veteran's service and post-service history and provided a source - namely aging - of the Veteran's neck condition.  The examiner also relied on a history of the onset of neck pain after the second period of active service which the Board finds is a correct factual basis.  As such, the Board assigns high probative value to the 2006 VA decision.

The only contradicting evidence of record is the Veteran's lay statements.  The Veteran's current recollections of continuous neck pain since service are less credible and persuasive in light of the in-service denials of joint pain and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding onset and continuity of neck pain since any period of active service to be not credible.  See 38 C.F.R. § 3.303(b).

To the extent that the Veteran contends that his neck condition is etiologically related to a period of service, the Board finds that the Veteran, as a lay person, is not competent to provide such an opinion.  See Jandreau, supra.  As the Veteran has known clinical diagnoses for his neck disability, the provisions of 38 U.S.C.A. § 1117 are not applicable.  There is also no lay or medical evidence suggesting that degenerative changes of the cervical spine are associated with herbicide exposure.  As such, the herbicide provisions are also not applicable.  See 38 C.F.R. § 3.309(e).

Given the above, the Board finds that service connection for the Veteran's neck condition is not warranted on either a direct or presumptive basis.  The evidence is not in relative equipoise and the benefit of the doubt rule is not applicable.  

Acquired Psychiatric Disorder other than PTSD

The Veteran's service treatment records show no complaints, manifestations, or treatments for an acquired psychiatric disorder.  In a February 1990 Report of Medical History, the Veteran denied any psychiatric issues, including depression or excessive worry, trouble sleeping, and nervous trouble.  Upon return from the Persian Gulf, the Veteran denied any nightmares, trouble sleeping, or recurring thoughts about his service.  See Southwest Asia Demonization/Redeployment Medical Evaluations dated March 27, 1991 and June 4, 1991.

At a September 1997 psychiatric evaluation, the Veteran reported insomnia, nervousness, nightmares, and auditory hallucinations.  The provisional diagnosis ruled out adjustment disorder and PTSD.  

The Veteran was admitted for psychiatric evaluation on October 2, 1997.  Upon admission, the Veteran reported feeling irritable and agitated.  The clinician diagnosed major depressive disorder.  The Veteran's symptoms included several weeks of poor sleep, nightmares, nervousness, depression, and crying spells.  The Veteran also noted a history of past suicide attempts.  The Veteran indicated that these symptoms began three months prior and caused him to quit his job and separate from his girlfriend.  The clinician diagnosed major depressive disorder.  The Veteran was discharged on October 22, 1997, and was described as psychiatrically stable.

A February 1998 treatment note states that the Veteran's psychiatric symptoms started seven months prior.

A February 2000 treatment note shows that the Veteran was depressed about his military experience in two wars.

In April 2000, the Veteran reported that his mind wandered to memories of Vietnam, which led to a four day crying spell.

At a May 2000 session, the Veteran reported flashbacks to Vietnam combat.

In June 2000, the Veteran reports being depressed because of family issues.

In December 2003, the Veteran was diagnosed with adjustment disorder due to the unexpected death of his father.  He was also diagnosed with major depressive disorder and PTSD.

In May 2006, the Veteran was admitted for in-patient psychiatric treatment.  He reported feeling depressed due to his medical conditions.

In August 2008, the Veteran reports having episodes of depression since 1997, when he was overwhelmed at his job.  

The Veteran was afforded a VA examination in November 2014.  Upon examination, the clinician opined that the Veteran's psychiatric diagnoses of record, including depression and anxiety, were less likely than not related to his period of service.  According to the clinician, there is no evidence of a relationship between any of the Veteran's military stressors and his current diagnoses.  

Given the evidence of record, the Board finds that service connection for an acquired psychiatric disorder other than PTSD is not warranted.  In so finding, the Board notes that the Veteran has attributed his psychiatric disabilities to being in combat in Vietnam.  The Veteran may be competent to report his experiences, but the Board finds that these statements are not credible.  The evidence of record does not demonstrate that the Veteran participated in any combat activity during his periods of active service, to include Vietnam and the Gulf War.  Furthermore, there is no credible evidence of a psychiatric disability during the Veteran's periods of active service or continuous symptoms since service.  The first manifestation of a psychiatric disability was in 1997.  As the Veteran has not established combat service, the provisions of 38 U.S.C.A. § 1154(b) are not for application.

The most probative evidence regarding a nexus is the November 2014 VA examination.  Upon review of the record and examination of the Veteran, the November 2014 clinician could not find a link or relationship between the Veteran's service and his current psychiatric diagnoses.  

Again, given the inconsistencies in the Veteran's statements regarding the onset of his symptoms, the Board places significant probative weight on his early denials of having psychiatric symptoms, as these denials were made shortly after his return from active duty.  The Veteran's current recollection regarding the onset of psychiatric symptoms are not consistent with his prior statements made shortly after discharge from active duty.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding onset and continuity of psychiatric symptoms since active service to be not credible.  See Rucker, 10 Vet. App. at 73.  

The Board notes that the Veteran reports being treated at Las Damas Hospital upon his return from Vietnam.  See Treatment Record dated September 9, 1997.  A November 2009 Board Remand instructed the RO to contact the Veteran and obtain information about his claimed treatment at Las Damas Hospital.  Upon remand, the RO requested details from the Veteran about his treatment after returning from Vietnam.  See Letter from RO dated October 10, 2014.  To date, the Veteran has not provided any details regarding his treatment, to include any dates of treatment.  Without a properly completed authorization, VA cannot obtain the records in question.  While the VA has a duty to assist the Veteran in development and adjudication of his claims, such a duty is not a one-way street.  A claimant cannot passively wait for assistance in those circumstances where he may or should have information that is essential to obtaining the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In sum, there is no competent and credible link between the Veteran's psychiatric disabilities and his period of service.  Given that the evidence is against the claim, the benefit of the doubt rule is inapplicable.  Service connection for an acquired psychiatric disability is denied.

Headaches

The Veteran's service treatment records are silent as to any complaints or treatments of headaches.  Throughout his periods of active and reserve service, the Veteran periodically denied frequent or severe headaches.  See Reports of Medical History dated April 1970, October 1982, October 1986, February 1990, and April 1991.

At a November 1997 VA examination, the Veteran reported periodic headaches since 1972; however, the headaches increased in frequency in August 1997.

At the June 2006 VA examination, the Veteran again reported that his headaches began in 1972, but became severe in 1997.  The clinician diagnosed chronic, daily headaches of the tensional headache type.  There was no clear etiology.  The clinician's negative nexus was primarily based on the fact that the Veteran did not report headaches until 1997.

The Board finds that the evidence is against the claim for service connection.  The service treatment records demonstrate that throughout his period of service, the Veteran denied having headaches.  As the Board finds the Veteran's claims of headaches since 1972 to be incredible, the remaining evidence of record consists of the June 2006 VA examiner's negative nexus.  The examiner, after review of the record, opined that the headaches were not as a result of the Veteran's service, as they started post-service.  The Board assigns this opinion high probative value as it is consistent with, and based on, the evidence of record.  As the preponderance of the lay and medical evidence establishes the onset of a headache disorder after the second period of service, the claim cannot be substantiated on the basis of continuity of symptomatology since service under 38 C.F.R. § 3.303(b).  As the Veteran has a diagnosed headache disorder, the provisions of 38 U.S.C.A. § 1117 are not applicable.  There is also no lay or medical evidence suggesting that headaches are associated with herbicide exposure.  As such, the herbicide provisions are also not applicable.  See 38 C.F.R. § 3.309(e).

As the only probative evidence is against a finding that the Veteran's headaches began in service, the Board finds that service connection for headaches is not warranted.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b).

Right Eye Diabetic Retinopathy

In the two most recent VA examinations, the Veteran was diagnosed with diabetic retinopathy, secondary to his service-connected type II diabetes mellitus.  In light of the two medical opinions, which attribute the Veteran's right eye diabetic retinopathy to his type II diabetes, service connection for right eye diabetic retinopathy is warranted.


ORDER

Service connection for a neck condition is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied.

Service connection for headaches is denied.


REMAND

Right eye disability other than diabetic retinopathy

The Veteran was afforded a VA eye examination in January 2013.  At that time, the VA clinician stated that the Veteran's senile cataracts and glaucoma of the right eye were not related to his diabetes mellitus.  However, the examiner did not opine as to whether any of the Veteran's right eye disabilities other than diabetic retinopathy were directly related to his period of service.  Given the fact that an incomplete medical opinion was rendered, remand is necessary for further medical development.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Right otitis externa

With respect to right otitis externa, the Veteran denied a history of ear trouble on Reports of Medical History dated February 1970, October 1982, October 1986 and February 1990.  The Veteran did report a history of "ear, nose and throat trouble" during an April 1991 Report of Medical History but examination of the ears, which included the internal and external canals, only disclosed a rash behind the right ear.  A June 1991 evaluation for hearing difficulty reflected normal clinic findings for the eyes, ears nose and throat (EENT).  However, an STR dated July 1991 reflects that he had been prescribed "Ear Drops" - instructed to return to VAH and establish service connected with them for care.

At a general VA medical examination in November 1997, the Veteran was diagnosed with chronic otitis of the right ear canal.  However, there is no indication of the onset date of the condition.  In light of the July 1991 STR entry, the Board finds that further examination and opinion is necessary.

Sinusitis 

The Veteran's service treatment records contain no complaints, treatments, or manifestations of a sinus condition.  At one point, the Veteran noted that he did not have any sinus issues.  See Health Questionnaire dated January 4, 1991.

Post-service treatment records are also silent for complaints, treatments, or manifestations of a sinus condition. 

At the November 1997 VA general medical examination, the clinician diagnosed chronic left maxillary sinusitis.  The clinician did not provide any specific details, such as symptoms, onset date, or etiology.  

In light of the Veteran's service in the Persian Gulf, the Board finds that opinion is necessary to determine whether the Veteran's sinus condition is etiologically related to his environmental exposures in the Persian Gulf.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  Attempts to obtain this information should be documented in the record.

2.  Forward the Veteran's claims file to the January 2013 VA examiner for an addendum opinion.  The examiner should respond to the following: 

a) Whether it is at least as likely as not (i.e. there is a 50 percent probability) that the Veteran's right eye disabilities, other than diabetic retinopathy - including chronic narrow angle glaucoma, senile cataracts, pinguecula and dry eye, are etiologically related to (caused or aggravated by) his period of service.

The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  

It is left to the discretion of the clinician to determine whether another physical examination is necessary.

3.  Schedule the Veteran for additional examination to determine the nature and etiology of his claimed right otitis externa and sinusitis.  The claims folder contents must be made available to the examiner for review.  Following examination and opinion, the examiner is requested to provide the following opinions:

	a) identify whether the manifestations of right otitis media and sinusitis on VA examination in November 1997 represented chronic disease processes and, if so;

	b) whether it is at least as likely as not that chronic right otitis media and sinusitis had its onset in service or is otherwise related to a period of active service from May 1968 to April 1970, February 1971 to February 1974, and from January 1991 to June 1991, including the environmental hazards during the Persian Gulf War.

In providing these opinions, the examiner's attention is directed towards the following:
* the Veteran's denial of a history of sinusitis on Reports of Medical History dated February 1970, October 1982, October 1986 and February 1990;
* his denial sinus infections while deployed to the Persian Gulf on his March 1991 deployment questionnaire;
* his report of a history of "ear, nose and throat trouble" during an April 1991 Report of Medical History with examination only disclosing a rash behind the right ear and normal sinuses;
* a June 1991 hearing loss evaluation noting normal EENT findings;
* a July 1991 STR reflecting that the Veteran had been prescribed "Ear drops" and being instructed to return to the VAH to establish service-connected care; and
* the results from the November 1997 VA examination.

4.  Readjudicate the claims in light of this and all additional evidence.  If the claims continue to be denied, send the Veteran and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


